Citation Nr: 1440550	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-27 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to October 1979. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a July 2010 and an August 2010 rating decisions by the Department of Veterans Affairs, Regional Office located in Wichita, Kansas (RO), which in pertinent part of those decisions, denied the benefits sought on appeal. 

In August 2012, the Veteran testified before the undersigned during a Board Hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

Acquired Psychiatric Disorder, to include PTSD 

The Veteran claims that he has PTSD resulting from a military sexual trauma (MST).  He maintains that while in service, he was sexually assaulted and beaten by five soldiers.  He denies seeking any treatment following the assault because he was embarrassed.  The Veteran did indicate that he experienced nervous troubles on a September 1979 report of medical history just prior to his separation from service.  As explained below, the Board finds that additional development is necessary prior to adjudication of the claim.

Initially, the Board notes that during the August 2012 Board hearing, the Veteran testified that he receives benefits from the Social Security Administrations (SSA), in part, because of his mental health symptoms.  This raises the possibility of outstanding SSA disability records that may be pertinent to his claim on appeal. When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2012); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  On remand, all outstanding SSA disability records should be obtained.

A remand is also needed in order to provide the Veteran with a VA psychiatric examination in conjunction with his claim.  Post-service treatment records show that the Veteran has been diagnosed with PTSD and his treating VA medical professionals have attributed his PTSD diagnosis to his reported history of in-service military sexual trauma.  See June 2010 VA mental health treatment note.  However, this medical conclusion was not based off a review of the entire claims folders.  On remand, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed PTSD.  




Bilateral Hearing Loss 

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He has reported in-service noise exposure while performing his duties as a supply specialist, where he worked maintainance within close proximity to artillery ranges. 

A review of the service treatment records do not reflect that the Veteran had hearing loss disability for VA compensation purposes at any point during his period of service.  The audiogram results at the time of his enlistment examination do reflect that the Veteran had some diminished levels of hearing acuity, albeit these findings are insufficient for establishing a hearing loss disability so as to remove the presumption of sound hearing upon his enlistment.  Post-service treatment records contain the findings from a June 2010 audiogram, which shows he has bilateral hearing loss pursuant to 38 C.F.R. § 3.385 (2013).  The Veteran contends he has experienced bilateral hearing loss since his period of service. 

A VA medical examination for the purposes of determining the nature and etiology of the Veteran's current hearing loss was not afforded the Veteran. Based upon the above, however, the Board finds the threshold requirements are met for a VA medical examination and opinion statement. 38 C.F.R. § 3.159(c); see McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding SSA disability records concerning the Veteran, including all medical records that formed the basis of any decision rendered by SSA. 

If these requested records do not exist or are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2. Update the claims folder with the Veteran's VA treatment records since October 2010. 
 
3. Schedule the Veteran for a VA psychiatric examination in conjunction with his claim for PTSD due to military sexual trauma.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination, and he or she should indicate on the examination report that such a review was completed.  Additionally, the examiner should accomplish any indicated special tests, studies, or additional consultations in conjunction with the examination. 

Based on a review of the record and the findings from clinical evaluation, the examiner should identify the nature of the Veteran's current psychiatric diagnosis.  If the Veteran does not meet the diagnostic criteria for PTSD, the examiner should expressly state so and why. 

If the Veteran does have a current diagnosed psychiatric disorder, then the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that his diagnosed disorder is etiologically related to his period of service, to include his reported military sexual trauma. 

The examiner should provide a complete rationale for any opinion provided, and must address all relevant evidence. 

4. Schedule the Veteran for a VA audiological examination with the appropriate specialist for the purpose of clarifying the nature and etiology of any current bilateral hearing loss.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination, and he or she should indicate on the examination report that such a review was completed.  Additionally, the examiner should accomplish any indicated special tests, studies, or additional consultations in conjunction with the examination. 

Based on a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current bilateral hearing loss is related to service. 

The examiner should provide a complete rationale for any opinion provided, and must address all relevant evidence. 

5. Then, readjudicate the claims on their merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran  has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeal


